Citation Nr: 1022947	
Decision Date: 06/21/10    Archive Date: 07/01/10

DOCKET NO.  09-11 843	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Carolyn Wiggins, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Navy 
from July 1945 to August 1946, and in the United States Air 
Force from June 1948 to June 1949, and from April 1951 to 
July 1968.  The Veteran also has other active service which 
is not presently verified.  

This appeal arises from a May 2008 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida which denied service connection for 
hearing loss.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

After reviewing the claims folder the Board noted the only 
service treatment record obtained was a Report of Medical 
Examination in 1949.  A March 2008 response from the National 
Personnel Records Center (NPRC) indicated that a request 
through the DPRIS system should be made for the Veteran's 
service treatment records.  Instructions for how to make the 
request and the location of applicable manual provisions were 
outlined on the back of the response.  A copy of the request 
through DPRIS and their response is in the claims folder.  It 
was returned with the response that an invalid request code 
had been selected and advised the RO to try again.  There is 
nothing in the claims folder indicating that any additional 
attempts were made to locate the Veteran's service treatment 
records.  

VA has not been advised that the Veteran's records do not 
exist or that the custodian of the record does not have them.  
The regulations provide that VA will make as many requests as 
are necessary to obtain relevant records from a Federal 
department or agency.  VA may end its efforts to obtain 
records from a Federal department or agency only if VA 
concludes that the records sought do not exist or that 
further efforts to obtain those records would be futile.  
Cases in which VA may conclude that no further efforts are 
required include those in which the Federal department or 
agency advises VA that the custodian does not have them.  
38 C.F.R. § 3.159(c)(2)(2009).  The claim must be remanded to 
have another search of the DPRIS system for the Veteran's 
service treatment records.  And to request his service 
treatment records from alternative sources.  

A VA audiological evaluation of the Veteran in April 2008 
confirmed that he currently has a bilateral hearing loss by 
VA standards.  38 C.F.R. § 3.385 (2009).  The VA examiner 
stated they were unable to provide an opinion without resort 
to speculation, as to whether the Veteran's hearing loss was 
related to noise exposure in service since there were no 
records.  The Veteran submitted a statement from his private 
cardiologist indicating that it was as likely as not or at 
least possible that the aircraft noise while in service 
caused or contributed to his bilateral hearing loss.  Medical 
evidence that is speculative, general or inconclusive in 
nature cannot support a claim.   Beausoleil v. Brown, 8 Vet. 
App. 459, 463 (1996).  The claim must be remanded to obtain a 
medical opinion.  See Jones v. Shinseki, 23 Vet. App. 382 
(2010) (holding that in order to rely upon a statement that 
an opinion cannot be provided without resort to mere 
speculation, it must be clear that the procurable and 
assembled data was fully considered.)  

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1.  Ask the Veteran to identify all 
health care providers who have 
treated him since service separation 
for hearing loss or tinnitus.  VA 
should attempt to obtain copies of 
pertinent treatment records 
identified by the Veteran.  

2.  Request copies of the Veteran's 
service treatment records through 
official sources.  This should 
include but not be limited to 
searching for records of the Veteran, 
(who retired from the Regular Air 
Force in July 1968 as a Major in 
receipt of retired pay with no 
Reserve obligation), through the 
DPRIS system (this should include 
identifying the correct code for such 
a search) and at the Air Force 
Personnel Center, HQ AFPC/DPSSRP, 550 
C Street West, Suite 19, Randolph 
AFB, TX 78150-4721 and the Air 
Reserve Personnel Center/DSMR, HQ 
ARPC/DPSSA/B, 6760 E. Irvington 
Place, Suite 4600, Denver, CO 80280-
4600.  If in their responses any 
instructions are given for possible 
alternative sources to search those 
instructions should be followed.  
 
3.  After the development ordered 
in paragraphs numbers 1 and 2 has 
been completed to the extent 
possible, arrange for a VA ear, 
nose and throat examination of the 
Veteran.  The claims folder should 
be made available to the Veteran in 
conjunction with the examination.  
Provide an opinion as to whether 
the Veteran's hearing loss was 
related to noise exposure in 
service.

4.  If the benefit sought on appeal remains 
denied the Veteran and his representative 
should be provided with an appropriate 
supplemental statement of the case and be given 
opportunity to respond.  The case should then 
be returned to the Board for further appellate 
review.  


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).



